Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Flowers, JR. et al. (US Pub. No.: 2011/0039051 A1) being the closest prior art of references discloses a method manufacturing a floor mat. The method include the steps of mixing and heating recycled materials, such as recycled thermoplastic polyolefin elastomer, reprocessed rubber buffings, recycled low density polyethylene in an extruder, pushing the resulting molten material through a die at an exit end of the extruder; feeding the molten material along with a web of a facing layer and a padding layer through a nip, forming a matrix of cavities and/or nibs on a surface of the molten material, cooling the molten material to form a floor mat assembly incorporating the base material and the web, forming the floor mat assembly in a form die and cutting the floor mat assembly into individual floor mats in a cutting die.
Chen (US Pub. No.: 2008/0210366 A1) discloses a method of making a mat uses a T-die of an extruder for extruding a molten polymer substance of a cladding material, wherein a transporting device is located below the T-die, and the transporting device is provided with a feeding wheel, which is wound by a roll of cross-linked polyolefin foam (or CLPO foam for abbreviation) or EVA foam to serve as a base material for finishing.
Phan et al. (US Pub. No.: 2011/0305886 A1) disclose a composition is described that includes at least one polyolefin, at least one thermoplastic bio-resin derived from starch or soy or both, and at least one compatibilizer having at least one polyolefin and at least one polar group. Surface coverings and floor coverings, such as laminated floor coverings, having the composition, are also described. Phan also disclose the use of hydrogenated styrenic thermoplastic block copolymer with ethylene/butylene (SEBS) as thermoplastic elastomer. 
However, the cited prior art of references alone or in combination fails to discloses or provide any motivation of “…the gum using hydrogenated styrene-butadiene block copolymer (SEBS) as a main raw material coating on the bottom surface; the gum layers, which are spaced apart from each other, are coated on the bottom surface of the mat body in a geometric pattern.” The benefit of doing so would have been comprise a product that is environmentally friendly and effective in slip resistance and durability. Thus, allowable limitations in combination with other limitations are allowed at the time of invention and over the cited prior art of references. Claims 1-9 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746